Citation Nr: 1812535	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to June 29, 2011, and in excess of 10 percent effective from June 29, 2011, for a service-connected right femur disability.

2. Entitlement to an initial rating in excess of 20 percent for a service-connected right knee disability.

3. Entitlement to an initial compensable rating for tension headaches.

4. Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity. 

5. Entitlement to an effective date earlier than May 23, 2016, for the grant of service connection for radiculopathy, right lower extremity.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities effective since May 23, 2016.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for headaches, denied a rating in excess of 10 percent for a right femur disability, and denied entitlement to a TDIU rating.  

In June 2011, the Board remanded the claims for service connection for headaches, for an increased rating for a right femur disability, and for a TDIU rating, in order for additional development to be conducted.  Thereafter, in April 2012, the Board issued a decision which, in pertinent part, denied service connection for headaches, denied a rating in excess of 10 percent for a right femur disability, and denied entitlement to a TDIU rating.  The Veteran appealed these determinations in the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (Joint Motion) submitted to the Court in December 2012 was granted in an Order dated later that month.  The Board's decision was vacated as to the aforementioned determinations, and the impacted issues were remanded back to the Board.  

This matter further comes before the Board from an April 2013 rating decision in which the RO granted service connection and assigned an initial noncompensable rating for a right knee disability, effective June 21, 2012.  An October 2013 rating decision by the RO in Oakland, California, assigned an initial 10 percent rating for the service-connected right knee disability, effective June 21, 2012.  

In December 2013, the Board remanded the claims for service connection for headaches, for an increased rating for a right femur disability, and for a TDIU rating through May 2009, for additional development.

In February 2016, the Board issued a decision which, in pertinent part, granted an initial rating of 20 percent, but no higher, for the service-connected right knee disability; granted a 20 percent rating, effective through June 28, 2011, for the service-connected right femur disability, but denied a rating in excess of 10 percent rating, effective from June 29, 2011, for the right femur disability; and remanded the claims for service connection for headaches and for a TDIU rating.  The Veteran appealed to the Court the parts of the Board's decision dealing with the right knee disability and right femur disability.  In a June 2017 memorandum decision, the Court vacated that part of the Board's February 2016 decision denying a rating in excess of 20 percent for the service-connected right femur disability for the period through June 28, 2011; denying a rating in excess of 10 percent for the service-connected right femur disability for the period beginning June 29, 2011; and denying a rating in excess of 20 percent for the service-connected right disability; and the Court remanded those matters to the Board for readjudication. 

This matter further comes before the Board from a RO rating decision dated in November 2016, in which service connection was granted for radiculopathy, right lower extremity, and a 10 percent rating assigned, effective from May 23, 2016; and service connection was granted for tension headaches, and a 0 percent rating assigned, effective from September 4, 2007.

Finally, in a March 2017 decision, the Board denied entitlement to a TDIU rating prior to May 23, 2016, and remanded the issue of entitlement to a TDIU rating, effective from May 23, 2016 for additional development.
The issues of entitlement to a higher rating for a right knee disability, and entitlement to a TDIU rating, effective from May 23, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 29, 2011 and effective from June 29, 2011, the Veteran's right femur disability was manifested by complaints of pain, varying degrees of limited motion, and functional loss; however, malunion of the femur with a marked hip disability, flexion of the thigh limited to 20 degrees, and ankylosis, was not shown or approximated.

2. The Veteran's tension headaches have not been not manifested by symptoms equivalent to those of migraine headaches with characteristic prostrating attacks averaging one in two months over the a period of several months; rather, the symptoms presented have been equivalent to less frequent migraine attacks.

3. The Veteran's radiculopathy, right lower extremity has been manifested by radiating pain and paresthesia/dysesthesia, however, objective examination has shown minimal to no reflex, strength, or sensory defects and there has been no showing of impairment amounting to moderate incomplete paralysis of the sciatic nerve.

4. The Veteran's formal claim for a lumbar spine disability was received on September 4, 2007, and his right lower extremity radiculopathy has been shown to be an objective neurological abnormality related to his lumbar spine disability. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, effective from June 29, 2011, the criteria for a 20 percent rating for right femur disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253, 5255 (2017).

2. The criteria for a rating in excess of 20 percent for right femur disability have not been met at any point during the appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253, 5255 (2017).

3. The criteria for a compensable rating for the Veteran's tension headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2017).

4. The criteria for a rating in excess of 10 percent for radiculopathy, right lower extremity, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 8520 (2017).

5. The criteria for an earlier effective date of September 4, 2007, but no earlier, for the grant of service connection for radiculopathy, right lower extremity, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in September 2007. The Board finds VA has also satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in August 2007, June 2011, June 2014, August 2014, and May 2016.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
1. Right Femur Disability

The Veteran contends he should be entitled to higher ratings prior to and effective from June 29, 2011, for his service-connected right femur disability. 

The record reflects that the Veteran's service-connected right femur disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  Pursuant to DC 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent rating.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5255. 

The Board notes that the words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Additionally, 38 C.F.R. § 4.71a, PLATE 2 sets forth normal ranges of motion in the knee and hip as a basis for determining the severity of any knee or hip disability.  Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the hip or thigh may also be rated under DC 5251, DC 5252, or DC 5253.  DC 5251 provides a maximum 10 percent rating for extension of the thigh limited to 5 degrees.  Under DC 5252 a 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; and a 30 percent rating is for flexion of the thigh that is limited to 20 degrees.  38 C.F.R. § 4.71a , DC 5252.

DC 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or there is a limitation of abduction such that the Veteran cannot cross his legs.  A 20 percent rating is warranted under Diagnostic Code 5253 where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

As noted above, in a June 2017 memorandum decision, the Court determined that the Board provided inadequate reasons or bases for finding that the June 2011 examination was probative, noting that the Board acknowledged the Veteran's complaint that the examiner had trouble speaking English and typing, but stated that the "[v]eteran is at fault for any information not reported."  The Court noted that in finding the Veteran was responsible for any information missing from the June 2011 examination report, the Board ignored the Veteran's actual complaint - which the examiner was unable to properly record the symptoms he was reporting.  The Court also determined the Board provided an inadequate statement of reasons or bases for its discussion of the June 2014 examination, finding that the Board noted the Veteran's report at the examination of functional loss due to pain during flare-ups, but relied on the examiner's finding that "no factors, to include pain," functionally limited his right hip during flare-ups, and failed to discuss the examiner's finding that the Veteran experienced functional loss in his right hip without flare-ups in the form of excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing, and or weight bearing.  The Court determined remand was required for the Board to provide adequate reasons or bases for any reliance on the June 2011 examination in light of the Veteran's complaints, and to properly consider the June 2014 VA examination.  

Review of the competent medical evidence of record shows that on a VA treatment record dated in July 2007, it was noted that the Veteran was given a cane due to limping.  

On a VA examination in August 2007, the Veteran reported constant hip pain that was aching in nature, and that could be elicited by physical activity and stress and also came by itself.  The pain was relieved by rest, and at the time of pain he could function with medication.  The functional impairment was described as depression and inability to move well.  He reported popping, weakness, trouble lifting heavy objects, stiffness, giving way, lack of endurance after walking 20 minutes, fatigability, and being unable to move or cross his legs well.  He reported right hip pain that was constant, traveled down the leg, sharp in nature, and at a level of 9 on the pain scale. He had an abnormal gait and posture, specifically favoring the right leg.  He required a cane for ambulation because of instability.  It was noted that he had right hip tenderness and guarding of movement.  Range of motion testing revealed right hip flexion was to 60 degrees; extension, adduction, and internal rotation were to 20 degrees each; abduction was to 30 degrees; and external rotation was to 40 degrees, with pain at each endpoint.  After repetition, right hip motion in each direction was reduced by 5 degrees due to fatigue, weakness, lack of endurance, incoordination, and pain, which had the major functional impact.  

An August 2007 VA treatment record reveals that the Veteran reported having right hip flexion only to 30 degrees with minimal adduction and very limited extension.  His gait was normal. 

In a September 2007 rheumatology consultation it was noted that the Veteran was seen for a fibromyalgia evaluation.  Old x-rays reported a normal hip, but there were 3 pins in the right femoral neck with decreased joint space.  It was noted that he had decreased range of motion of the right hip.  The assessment included hip pain - x-ray appearing to show early DJD (degenerative joint disease) (loss of joint space).  A bone scan later that month revealed changes involving mostly bilateral upper and lower extremity joints including the hip, suggestive of arthritis.  It was later noted that the bone scan was negative at the hip, so it was doubtful he had a structural/arthritic problem.

On a November 2008 VA treatment record it was noted that the Veteran was given an injection into his right hip for the pain.  In October 2007, he was seen for a pain assessment and it was noted that he had chronic pain of the back, right hip, and neck, described as a level 7 on the pain scale, and for Hydrocodone was prescribed. 

VA treatment records showed that in June 2009 the Veteran received an injection for right hip pain.  In May 2011, he continued to complain of hip pain, onset six years prior.  

On the VA examination in June 2011, the Veteran reported he had good days and bad days with his hip, and he had been having difficult going on a ladder as he worked installing networks.  He had difficulty squatting at the gym and jogging.  He felt pain in the hip and took Hydrocodone which helped him, and he had a steroid injection once.  He also reported restricted movement.  His posture and gait were normal.  No tenderness was found.  Range of motion testing showed right hip flexion to 100 degrees and abduction to 35 degrees, without additional limitation with repetitive motion.  The examiner noted that the Veteran was able to cross his right leg over the left and was able to walk with a normal gait without braces or walking aids.  X-ray findings showed no bony destruction or arthritic changes.  The diagnosis was status post pinning of right femoral neck fracture in stable condition, with minimal loss of function.  He noted significant effects on occupation, including increased absenteeism, but no effects on daily activities.

VA treatment record showed that in September 2011 the Veteran was seen for complaints of right hip pain.  He had full range of motion of the right hip with no problems due to pain.  An x-ray of the right hip revealed 2 screws with washers just below the bastus tubercle.  An old fracture of the hip was not visible. 

On a VA examination in August 2014 the Veteran reported having constant aching right hip pain, difficulty walking, lifting, and staying in one positon for an extended period of time.  He also reported having flare-ups that impacted the functioning of his right hip, describing the impact as difficulty walking and getting around, difficulty with stairs and climbing ladder, having pain in the hip, and having fallen as a result.  Range of motion testing revealed right hip flexion was to 125 degrees or greater, and his extension to greater than 5 degrees with no pain.  His adduction, abduction, internal rotation, and external rotation were to 25 degrees, 45 degrees, 40 degrees, and 60 degrees, without pain, respectively.  The Veteran was able to perform 3 repetitions of right hip motion, with no change in flexion, but it was noted that extension was limited to 0 degrees.  It was also noted, however, that he did not have any additional limitation in range of hip motion following repetitive-use testing, but there is no explanation for this discrepancy.  It was noted that he had functional loss or impairment of the right hip due to excess fatigability, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing finally was found.  He did not have localized tenderness and/or pain on palpation of the right hip.  Muscle strength testing was normal.  It was also noted that he did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner also noted that there were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit his functional ability of the hip joint.  There is again no explanation for this discrepancy.  

A VA treatment record dated in September 2014 showed that the Veteran's gait was normal.

The Board will first consider whether a rating in excess of 20 percent is warranted, prior to June 29, 2011, for the Veteran's service-connected right femur disability.  In that regard, in order for a higher rating to be assigned, the competent evidence of record would need to show or approximate malunion of the femur with marked knee or hip disability, flexion of the thigh limited to 20 degrees, or ankylosis.  38 C.F.R. § 4.71, DC 5252, 5253, 5255.  Review of the record, however, shows that while the Veteran reported constant hip pain and other hip symptoms, range of motion testing revealed right hip flexion was to 60 degrees, but no ankylosis or malunion of the hip.  Thus, these findings do not approximate the criteria for a rating in excess of the currently assigned 20 percent disability rating prior to June 29, 2011.  38 C.F.R. § 4.7. 

The Board has considered whether the Veteran has additional functional loss - beyond that objectively shown - due to his hip pain, other hip symptoms, to include because of weakness, excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 4.45, 4.59.  In that regard, the Veteran reported, in addition to chronic hip pain and pain at the end ranges of motion, that he experienced popping, weakness, trouble lifting heavy objects, stiffness, giving way, lack of endurance after walking 20 minutes, fatigability, and being unable to move or cross his legs well.  There was also evidence of an abnormal gait and posture, specifically favoring the right leg, and right hip tenderness, and guarding of movement.  It was also noted that he required a cane for ambulation because of instability, and that after repetition, right hip motion in each direction was reduced by 5 degrees due to fatigue, weakness, lack of endurance, incoordination, and pain, which the examiner opined had a major functional impact.  Thus, while there is an indication in the record that the Veteran's functional ability was decreased beyond the limitation of motion already shown on objective examination, including considering his additional functional impairment due to fatigue, weakness, lack of endurance, incoordination, and pain of the hip, and when his symptoms are most problematic, there is no indication that his additional impairment approximated the criteria for a higher rating, including malunion of the femur, marked knee or hip disability, flexion of the thigh limited to 20 degrees, or ankylosis.  38 C.F.R. § 4.7.  As a result, the Board concludes that the current 20 percent rating adequately compensated the Veteran for the extent of his pain and functional impairment, including insofar as its resulting effect on his range of motion.  Id.

The Board acknowledges that in the August 2007 VA treatment record, it was noted that the Veteran reported having right hip flexion only to 30 degrees with minimal adduction and very limited extension.  The August 2007 VA treatment record in that regard is not, however, persuasive as it does not contain any measurements of the Veteran's right hip extension, flexion, or adduction.  Moreover, though he reported very limited extension and minimal adduction, he did not report an estimated measurement for either, but did report an estimated measurement of his right hip flexion.  This estimate of hip flexion, however, to only 30 degrees, is much lower than his right hip flexion as measured to 60 degrees initially and 55 degrees upon repetition at the contemporaneous August 2007 VA medical examination.  The Veteran's report containing his estimated flexion measurement, though competent and credible, is outweighed by these objective clinical examination findings.  In that regard, the Board notes that the Veteran does not possess the medical background necessary to determine the degree of impairment present whereas the physician who conducted the examination does.  Moreover, in doing so, this physician considered his similar report of being unable to move well.  The Board therefore concludes that at no time during the appeal period prior to June 29, 2011, was the Veteran's service-connected right femur disability more disabling than the 20 percent rating assigned.  See Fenderson v. West, supra.  

The Board will next consider whether a rating in excess of 10 percent is warranted, effective from June 29, 2011, for the service-connected right femur disability.  Review of the record shows that during this time period, the competent evidence of record includes two VA examinations, VA treatment records, as well as the Veteran's competent and credible assertions.  Review of the objective evidence record, however, shows flexion limited to 100 degrees and the ability to cross his right leg over the left (in June 2011), full flexion and abduction (in September 2011), and flexion limited to 125 degrees and abduction to 45 degrees (in August 2014); thus, the criteria for a rating in excess of 10 percent were not met.  38 C.F.R. § 4.71, DC 5252, 5253, 5255.   

The Board notes, however, that during this time period, the Veteran reported chronic hip pain and restricted movement, as well as limits on activities such as going up a ladder, and squatting at jogging at the gym, and difficulty walking, lifting and staying in one position.  Additionally, although it was reported in the June 2011 VA examination report that the Veteran was able to perform repetitive hip motion testing without additional limitation, was able to cross his right leg over the left, and was able to walk with a normal gait without braces or walking aids, the Veteran later complained that the VA examiner had trouble speaking English and typing, and that the examiner was unable to properly record the symptoms he was reporting.  Thus, as the Veteran is competent to report his symptoms at the time of the VA examination in 2011, his report of discrepancies in the 2011 VA examination report, call into question the accuracy and completeness of the VA examiner's findings.  

Additionally, the Board notes that on the VA examination in June 2014, there are several discrepancies regarding the Veteran's report of flare-ups and functional impairment.  In this regard, although the VA examiner found that no factors, to include pain, functionally limited the Veteran's right hip during flare-ups, the examiner also noted that the Veteran experienced functional loss in his right hip, without flare-ups, in the form of excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing, and or weight bearing.  Moreover, the Veteran competently reported in June 2014 that he experienced functional loss during flare-ups, including difficulty walking and getting around, difficulty with stairs and climbing ladder, and having hip pain, and having fallen as a result.  In light of the VA examiner's findings and the Veteran's statements in June 2014, and the apparent discrepancies, it is clear that although the Veteran experienced nearly full range of hip motion without pain, no hip tenderness, normal muscle strength, and no additional limitation in range of hip motion following repetitive-use testing, there was recognition that he experienced functional loss or impairment of the right hip due to excess fatigability, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  Thus, in considering the functional loss reported by the Veteran and noted by the examiner, and resolving reasonable doubt in his favor, the Board finds that the criteria for a 20 percent rating for right femur disability, effective from June 29, 2011, have been approximated.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.  

In considering whether a rating in excess of 20 percent is warranted, effective from June 29, 2011, for the Veteran's service-connected right femur disability, the Board notes that the competent evidence of record did not show or approximate malunion of the femur with marked knee or hip disability, flexion of the thigh limited to 20 degrees, or ankylosis, even considering his reports of pain and functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71, DC 5252, 5253, 5255.  

As a result, the Board concludes that the current 20 percent rating adequately compensates the Veteran for the extent of his pain and functional impairment, including insofar as its resulting effect on his range of motion.  Id.  As noted above, effective from June 29, 2011, the objective evidence showed that Veteran experienced full to nearly full range of hip motion, normal gait and posture, and no tenderness.  The Board therefore concludes that at no time during the appeal period prior to, or effective from June 29, 2011, was the Veteran's service-connected right femur disability more disabling than the 20 percent rating assigned.  See Fenderson v. West, supra.  Therefore, and for reasons and bases set forth above, the Board finds a 20 percent rating is warranted for a right femur disability, effective from June 29, 2011, however, the preponderance of the evidence is against the grant of rating in excess of 20 percent for a right femur disability, prior to and effective from, June 29, 2011.  Gilbert v. Derwinski, supra.
2. Tension Headaches

The Veteran's tension headaches have been rated as analogous to migraine under DC 8100.  Under DC 8100, a noncompensable rating is assigned for less frequent migraine headache attacks.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Review of the record includes a VA treatment record dated in November 2007, showing that the Veteran complained of a history of headaches located in the temples and toward the vertex.  He also reported a history of sinus headaches and photophobia, but no vomiting. 

On a VA examination in June 2011, it was noted that the Veteran had headaches secondary to right femur stress fracture.  He reported he had been having headaches off and non for about 5 years and that now he felt better since he had been having manipulation of the neck done by his chiropractor.  He reported he may get headaches once a month that last a couple of hours, and sometimes he took Ibuprofen, which helped.  The course of his headaches was described as intermittent with remissions.  On examination, it was noted that his headaches occurred once per month, usually lasted for hours, were not prostrating, and ordinary activity was possible.  The diagnosis was subjective headaches with normal examination and no loss of function.  It was noted that he had headaches secondary to right femur stress fracture.  It was also noted that he worked full time as a network installer for the Cherokee Nation and had lost about 2 weeks of work during the past 12 months due to right hip pain and back pain.

VA treatment records show that in September 2013 he complained of frequent headaches, on and off for several months.  He thought they were migraine headaches.  He reported his last headache lasted 7 days and he took Excedrin with little effect.  He reported that light and noise made the pain worse and that he had missed one day of work the week prior due to headache.  In January 2014, he complained of headaches for which he took Gabapentin, but he indicated that the current dose was not relieving his headaches.  

On a VA examination in June 2014, it was noted that the Veteran had been diagnosed with tension headaches in 2005, and that his treatment plan did not include taking medication for the diagnosed condition.  He reported pain on both sides of the head.  It was noted that his headaches lasted less than a day.  He denied characteristic prostrating attacks of migraine and non-migraine headache pain.  The examiner opined that the Veteran's headache condition did not impact his ability to work.  

VA treatment records show that in May 2015 the Veteran complained of headaches every other day for the last few months.

On a VA examination in May 2016, the Veteran reported that his current headache symptoms started in the back of the head, went bitemporal, and were at level 7 out of 10, lasting hours, 2 to 3 times a month.  His treatment plan for headaches included Motrin.  His headache pain was described as constant, on both sides of the head, and worsened with physical activity.  He reported experiencing non-headache symptoms associated with the headaches including nausea, sensitivity to light, and sensitivity to sound.  He reported that his typical head pain lasted less than one day and was on both sides of the head.  He denied prostrating attacks of migraine headache pain.  He reported having prostrating attacks of non-migraine headache pain less than once every 2 months.  He denied having very frequent prostrating or prolonged attacks of non-migraine headache pain.  It was noted that his headache condition did impact his ability to work because his headaches limited his concentration due to incapacitation 1 to 2 times per year.

VA treatment records show that in January 2017, the Veteran reported he was taking a lot of Ibuprofen because he was having headaches about twice a week.  In February 2017, he reported he was having severe headaches 2 to 3 times a week, and was taking over-the-counter NSAIDs but they were not very effective.  He reported he had been missing a lot of work to do it.

The Veteran contends he should be entitled to a compensable rating for his service-connected tension headaches.  The Board notes that the rating criteria for DC 8100 link the ratings for headaches to two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  See 38 C.F.R. § 4.124a. While the regulations do not define the term "prostrating", the Board notes that Dorland's Illustrated Medical Dictionary (31st ed., 2007) defines it as constituting extreme exhaustion or powerlessness. 

Based upon a review of the record, the Board concludes that a 10 percent rating is not warranted for the Veteran's tension headaches.  In that regard, the Board notes that, while the record shows that he has had headaches throughout the rating period, such evidence does not show that he has suffered from prostrating attacks averaging one in two months over a period of several months, or for any several-month period, as is required for a 10 percent evaluation.  Additionally, the record shows that he suffers discomfort as a result of his headaches; however, the record does not show that he suffers from prostrating attacks or show the extreme exhaustion or powerlessness that is contemplated by the regulations.  Therefore, the criteria for a 10 percent rating for the Veteran's service-connected headaches have not been approximated at any time during the claim and appeal period.  38 C.F.R. § 4.7; Fenderson, supra. 

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the service-connected tension headaches.  Accordingly, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




3. Radiculopathy, Right Lower Extremity

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected right lower extremity radiculopathy. 

The record reflects that a 10 percent rating was awarded, under 38 C.F.R. § 4.124a, DC 8520, for radiculopathy of the right lower extremity, as secondary to the service-connected lumbar strain.  This is consistent with the Notes to the General Rating Formula for Diseases and Injuries of the Spine, which provides that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code(s).  38 C.F.R. § 4.71a.

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

With regard to the Veteran's radiculopathy of the right lower extremity, the evidence of record during the time period in question includes VA treatment records and VA examinations. 

On the VA examination in May 2016, the Veteran's muscle strength testing was normal, no muscle atrophy was noted, reflex examination was normal, and sensory examination was normal except there was slightly decreased sensation of the right thigh/knee and the right foot/toes.  It was also noted that the Veteran had mild intermittent radicular pain, mild paresthesia and/or dysesthesia, and mild numbness in the right lower extremity.  The nerve root involved was the sciatic nerve.  The Veteran's radiculopathy of the right lower extremity was characterized as mild.

After reviewing the record, the Board concludes that the preponderance of the evidence shows that the symptoms related to the service-connected radiculopathy of the right lower extremity are for the most part sensory and, at most mild, and are equivalent to mild incomplete paralysis.  Moreover, objective examination shows no atrophy, and minimal to no reflex, neurologic, strength, or motor defects, and there has been no showing of impairment approximating moderately severe incomplete paralysis.  38 C.F.R. § 4.7. 

In summary, the preponderance of the evidence reflects that the Veteran's service-connected radiculopathy of the right lower extremity has been no more than 10 percent disabling.  In that regard, his symptoms related to his service-connected radiculopathy of the right lower extremity is at most mild, and equivalent to no more than mild incomplete paralysis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III. Earlier Effective Date Claim

The Veteran contends he should be entitled to an effective date earlier than May 23, 2016, for the grant of service connection for radiculopathy, right lower extremity.

Review of the record shows the Veteran submitted an initial claim for service connection for a back condition on September 4, 2007.  In the November 2016 rating decision, the RO granted service connection for the Veteran's lumbar strain, effective from September 4, 2007, pursuant to DC 5237.  The same rating decision also granted radiculopathy, right lower extremity, as being consequentially related to the Veteran's lumbar strain.  However, the rating decision assigned an effective date of May 23, 2016 for the radiculopathy, indicating this was the date of the VA examination, which was the first date showing objective medical evidence of this condition being related to his service-connected lower back condition.  The Veteran expressed disagreement with the assigned effective date.  

Initially, the Board observes that there are several notes set out after 38 C.F.R. § 4.71(a), DC 5237.  The first note provides that objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  In sum, this note instructs the rating official to consider objective neurological abnormalities as part of the claimed spine disability process.  

In this case, it is not disputed that the Veteran initiated his claim for a lumbar spine disability on September 4, 2007.  In a June 2008 rating decision the RO denied service connection for a back condition, and no VA examination specifically pertaining to the back was conducted at that time.  An August 2007 VA examination conducted for the Veteran's right femur condition included a notation that he experienced shooting pain down his right leg.   Further, on a VA examination in June 2011, the Veteran reported that when he hurt his hip in service in 2003 he hurt his back also, and said that since then he had lower back pain and sometimes the pain went to the right leg and foot.  The Veteran was not, however, afforded a VA examination to specifically assess the radiculopathy until May 23, 2016.  At that time of that examination the Veteran reported experiencing mild intermittent radicular pain into the right lower extremity.  

As noted above, the RO determined that service connection could not be established for the Veteran's radiculopathy, right lower extremity until a confirmed diagnosis related to the lumbar strain was made at the time of his May 2016 VA examination.  The Board disagrees.  It is apparent that the Veteran has experienced neurological abnormalities of the right lower extremity, that were found to be consequentially related to his lumbar spine disorder, since he initiated his claim for service connection for the lumbar back disability.  Though a concrete diagnosis was not rendered until many years after his initial claim, this was because a VA examination for that specific condition was not obtained until 2016.  More importantly, the lumbar spine diagnostic code instructs that neurological abnormalities should be assessed as part of the claim for a lumbar spine disability, and if found, separately evaluated.  Therefore, the Board finds an effective date of September 4, 2007, is warranted for the award of service connection for right lower extremity radiculopathy.
ORDER

Effective from June 29, 2011, a 20 percent rating for the service-connected right femur disability is granted, subject to the regulations governing the payment of monetary awards.

A rating in excess of 20 percent for a service-connected right femur disability is denied.

An initial compensable rating for tension headaches is denied.

An initial rating in excess of 10 percent for radiculopathy, right lower extremity, is denied. 

An earlier effective date of September 4, 2007, but no earlier, for the grant of service connection for radiculopathy, right lower extremity, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

In the June 2017 memorandum decision, the Court determined that the Board erred in relying on the January 2013 examination in denying a higher rating for the Veteran's right knee disability, finding that the examination was inadequate as the examiner did not test the Veteran's right knee "on both active and passive motion, [and] in weight-bearing and nonweight-bearing," as required by regulation, or explain why such testing could not or should not be done.  38 C.F.R. § 4.59 (final sentence); see also Correia v. Mc Donald, 28 Vet.App. 158, 169-70 (2016).  The Court determined that remand of the appellant's right knee claim was required for the Board to obtain an adequate medical examination. 

In light of the Court's decision, a remand is necessary at this time in order to obtain a VA examination, to assess the current severity of the Veteran's right knee, that is adequate and tests the Veteran's right knee on both active and passive motion, and in weight-bearing and nonweight-bearing, or explain why such testing could not or should not be done.  

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined and the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for right knee condition, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  Negative replies should be requested.

2. After all available records are obtained, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right knee disability.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination.   Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for any opinions offered must be provided.

3. After completing the above actions, and any other development as may be indicated, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


